UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6920



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKLYN EARL BANNERMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:90-cr-00105-HCM)


Submitted:   November 19, 2007            Decided:   December 5, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklyn Earl Bannerman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Franklyn Earl Bannerman appeals the district court’s

order denying his motion filed pursuant to former Fed. R. Crim. P.

35(a).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Bannerman, No. 2:90-cr-00105-HCM (E.D. Va.

May 17, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -